Citation Nr: 1759184	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than September 4, 2009 for the award of service connection for residuals of a traumatic brain injury, to include on the basis of clear and unmistakable error (CUE) in February 1973 and January 2001 rating decisions.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970 with service in the Republic of Vietnam for which he was awarded a Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Board observes that the Veteran's representative has alleged CUE in a March 1973 rating decision which failed to assign a separate rating for headaches associated with anxiety reaction and a January 2001 rating decision which failed to include consideration of headaches in its rating for PTSD or assign a separate rating for such headaches.  

Review of the claims file reflects that a rating decision was not issued in March 1973; however, a February 1973 rating decision granted service connection for anxiety reaction with headaches and appears to be the rating decision in which the Veteran's representative contends there is CUE.  

Accordingly, the Board has amended the cover page and the entirety of the decision below to reference the February 1973 rating decision rather than a March 1973 rating decision.


FINDINGS OF FACT

1.  In a February 1973 rating decision, the RO granted service connection for anxiety reaction, chronic, with depression, conversion, and headaches, and assigned a 10 percent disability rating, effective March 11, 1970.  He was notified of the February 1973 rating decision, but did not file a notice of disagreement.

2.  In a January 2001 rating decision, the RO recoded the Veteran's service-connected anxiety reaction from Diagnostic Code 9400 for anxiety reaction to Diagnostic Code 9411 for PTSD, and assigned an increased rating of 70 percent for PTSD, effective May 25, 2000.  The Veteran was notified of the January 2001 rating decision, but did not file a notice of disagreement.

3.  The RO did not misapply the law in its February 1973 rating decision which did not assign a separate disability rating for headaches.

4.  The RO did not misapply the law in its January 2001 rating decision which did not include a reference to headaches in its rating for posttraumatic stress disorder (PTSD) and did not assign a separate rating for headaches.

5.  The correct facts, as known at the time of the February 1973 and January 2001 rating decisions, were before the RO, and the law extant at the time was correctly applied.

6.  The record contains no formal or informal claim, or any written intent to file a claim, for entitlement to service connection for TBI prior to September 4, 2009.


CONCLUSIONS OF LAW

1.  The February 1973 and January 2001 rating decisions are final.  38 U.S.C.  § 7105(c) (2012); 38 C.F.R. §§ 3.156(b) (2017).

2.  The February 1973 rating decision which granted service connection for anxiety reaction, chronic, with depression, conversion, and headaches did not contain CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).

3.  The January 2001 rating decision which recoded the Veteran's service-connected anxiety reaction under Diagnostic Code 9400 into a rating for PTSD under Diagnostic Code 9411 and assigned an increased rating of 70 percent for PTSD did not contain CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).

4.  The criteria for an effective date prior to September 4, 2009 for the grant of entitlement to service connection for TBI have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (West 2012); 38 C.F.R. §§ 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2017).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2017).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. at 43.  

In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Citing to multiple prior precedential opinions including Russell, as well as to the Federal Circuit's decision in Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), the Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  

Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 442 (2014).

Any claim of CUE must be pled with specificity.  See Fugo, 6 Vet. App. at 44 ("broad-brush" allegations are insufficient).  An allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin, 13 Vet. App. at 5.

The Veteran alleges that he is entitled to an effective date earlier than September 4, 2009 for the grant of service connection for traumatic brain injury (TBI).  He also alleges that there was clear and unmistakable error in the March 1973 and January 2001 rating decisions.  

I.  CUE in March 1973 Rating Decision

The Veteran contends that there was CUE in a March 1973 rating decision because the RO failed to assign a separate rating for headaches.  

The Veteran filed his initial claim in January 1971, alleging entitlement to service connection for hearing loss and "[s]hrapnel wounds in both legs, wrist & head."  

Private treatment records dated in June 1970 reflect that the Veteran reported that he became ill in August 1969, during service, with headaches, pain in his eye, floaters across his visual field, and a need for dark glasses.  He also experienced earache and ringing in his ears, which he felt was "probably secondary to being around frequent explosions."  The records note that the Veteran sought medical treatment, and that there was "no evidence of neurological or neurosurgical disease."  The headaches were noted to be occipital and frontal, and practically constant but relieved for short periods of time with aspirin.

A February 1971 VA examination notes the Veteran's complaints of "lots of headaches," ringing in his ears, stiffness in his right knee, cramps in his legs, and impaired hearing.  Neurological and psychiatric examinations, conducted at that time, were normal.

A June 1971 rating decision granted service connection for shrapnel wounds of both legs, the left wrist, and head as a result of a "booby trap explosion in the Republic of Vietnam."  

A June 1971 private treatment letter reported that the Veteran was hospitalized in June 1970 due to his symptoms of increasing headaches, and that although he underwent multiple tests during his hospital admission, "no definite etiology for his headaches could be established."

An August 1971 private treatment letter notes the Veteran's history of generalized severe headaches, aggravated by loud noises, which initiated vomiting.  He also complained of a continuous ringing sensation in both ears and bilateral hearing loss.

In August 1971, the Veteran underwent a VA examination.  He reported headaches and difficulty hearing.  Examination conducted at that time showed normal hearing.

In March 1972, the Veteran underwent another VA examination.  He complained of frequent excruciating or severe headaches which interfered with his school attendance.  He indicated that he had suffered from these symptoms "since receiving wounds and injuries while in action . . . ."

A March 1972 VA neurological treatment record reflects that the Veteran was evaluated for headaches.  The physician noted that, by history, the headaches "sound like tensional" as they were worse in the evening, and worsened by emotional upsets.  The Veteran denied waking up at night with headaches and they never occurred early in the morning.  On examination, the Veteran was very anxious but there was no neurological deficit demonstrated.  The physician remarked that everything pointed to the Veteran's headaches being "an anxiety reaction syndrome."

A January 1973 special neurological examination notes the Veteran's reports of headaches, which he experienced since 1969 or 1970.  He indicated that he experienced the headaches about two times per week.  The diagnosis was headaches of the functional, non-organic type.

A January 1973 special psychiatric examination reflects the Veteran's reports of anxiety symptoms following combat service, including some fairly severe wounds in Vietnam.  He indicated that he "has been bothered with tension headaches since discharge which occasionally have been quite severe."  The physician remarked that the Veteran was seen by neurology in March 1972, at which time "it was decided . . . that they were due to tension and anxiety feelings."  The diagnosis was anxiety reaction, chronic, with depression and conversion symptoms.

A February 1973 rating decision awarded service connection for eye trouble and nervous disorder.  The rating decision acknowledged that the Veteran reported "many headaches and floaters in his eyes" on a recent VA examination, and that a special psychiatric examination revealed that the Veteran had anxiety and "associated rather severe headaches" which were "diagnosed as due to tension and anxiety feelings."  

The February 1973 rating decision reflects that the Veteran was assigned a 10 percent disability rating for "ANXIETY REACTION, CHRONIC, WITH DEPRESSION, CONVERSION, AND HEADACHES" under 38 C.F.R. § 4.130, Diagnostic Code 9400.  [Emphasis in original].  

A November 1979 rating decision assigned an increased rating of 30 percent for the Veteran's service-connected psychiatric disability under Diagnostic Code 9400, effective December 29, 1978.

The Rating Schedule in effect at the time of the 1973 rating decision provided for a 30 percent rating for anxiety reaction when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people and when psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce considerable social and industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1973).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions. 

It is important to note that in March 1973 neither the Esteban decision, or for that matter the Court, existed.  The Board is being asking to address issues that were adjudicated more than 40 years ago. 

While the medical evidence of record at the time of the February 1973 rating decision reflects that the Veteran's had headaches associated with anxiety, VA's practice at the time of the February 1973 rating decision (which was prior to Esteban) was to, generally speaking, rate the disability based on its predominant impairment, which in this case was done under the psychiatric provisions of Diagnostic Code 9400.  

Simply stated, the Board cannot say this was "undebatably" wrong to do in 1973, based on the law that existed at that time.

Although the headaches were not separately rated in the February 1973 rating decision, the RO clearly identified the disability first and foremost as a psychiatric disability and took all symptomatology into account in the assigned 10 percent rating.  As the Veteran's argument that he should have been awarded a separate rating for headaches is merely a disagreement as to how the facts were evaluated in the February 1973 rating decision, the second criterion for a finding of clear and unmistakable error in the February 1973 rating decision's exclusion of a separate rating for headaches are not met.  See also 38 C.F.R. § 3.105 (providing that the provisions of part (a) [CUE] apply except where . . . there is a change in interpretation of law or a Department of Veterans Affairs issue).  

Accordingly, the Board does not find CUE in the February 1973 rating decision which included the Veteran's headache symptomatology in the rating for his psychiatric disability.  This decision does not impugn the Veteran's highly honorable service, it is simply a finding that the Board can not find undebate error in a decision issued over 40 years ago based on the law that existed. 

II.  CUE in January 2001 Rating Decision

The Veteran also alleges that there is CUE in a January 2001 rating decision which failed to include headaches with the PTSD rating.  Specifically, the Veteran contends that the January 2001 rating decision, which changed the diagnostic code assigned for the Veteran's service-connected psychiatric disability to Diagnostic Code 9411 for PTSD, failed to include a reference to headaches or assign a separate rating for headaches, effectively severing service connection for headaches.

The January 2001 rating decision shows that the RO converted the Veteran's 30 percent rating for his service-connected anxiety reaction with depression, headaches, and conversion reaction under Diagnostic Code 9400 to a 70 percent disability rating for PTSD under Diagnostic Code 9411.  The rating decision codesheet reflects a rating of 70 percent for PTSD, "previously coded 9400 anxiety reaction" and does not reference depression, conversion reaction, or headaches.

Pertinent evidence of record at the time of the January 2001 rating decision consisted of a May 2000 claim from the Veteran, VA treatment records dating from 1999 through 2001, and a July 2000 VA psychiatric examination.  The Veteran's May 2000 claim form requests service connection for a spinal condition, PTSD, a right foot disability, a left foot disability, and a stomach and esophagus condition.  The Veteran also requested a permanent and total rating for all disabilities.

VA treatment records dated from April 1999 through May 2000 reflect diagnoses of and treatment for anxiety disorder and PTSD.  The records are silent as to any complaints of or treatment for headaches.

In July 2000, the Veteran underwent a VA PTSD examination.  The Veteran identified symptoms including flashbacks, intrusive thoughts and memories, estrangement from others, depression, suicidal ideation, irritability, anger, difficulty concentrating, difficulty sleeping, exaggerated startle response, and panic attacks.  He also complained of problems with his back, spine, leg, knee, generalized pain, gastrointestinal problems, and sexual dysfunction.  The VA examiner performed a mental status examination and diagnosed chronic PTSD.

With regard to the contention that the January 2001 rating decision improperly severed service connection for headaches, the Board observes that the February 1973 rating decision which granted service connection anxiety reaction incorporated the Veteran's headache symptomatology into the 30 percent rating as a component of the service-connected psychiatric disability.  Service connection was not separately in effect for a headache disability; rather, service connection was granted for a psychiatric disability which was manifested, in part, by headaches.  Because service connection was not in effect for a headache disability at the time of the January 2001 rating decision, the January 2001 rating decision could not have severed service connection for a headache disability.  

Accordingly, the recoding of the Veteran's service-connected psychiatric disability from Diagnostic Code 9400 for anxiety reaction to 9411 for PTSD with the assignment of an increased rating of 70 percent and failure to include a reference to headaches as a symptom of PTSD is not CUE.

Turning to the Veteran's argument that the January 2001 rating decision is clearly and unmistakably erroneous because the January 2001 rating decision did not assign a separate rating for headaches, the Board observes that none of the medical evidence or lay statements of record dating from 1999 show any complaints of or treatment for headaches.  Because the January 2001 rating decision assigned a rating for the Veteran's service-connected psychiatric disability based on the impact and severity of his psychiatric symptoms and their effect on his social and occupational functioning, and there was no evidence of headaches as a symptom of the Veteran's psychiatric disability, the Board does not find error in fact that the January 2001 rating decision did not assign a separate rating for headaches.  The Board finds the January 2001 rating decision to be supported by the evidence of record at that time, and based on correct application of the law.

Simply stated, the Board cannot say this was undebatable wrong to do in 2001.  Even today, this action may be appropriate under certain circumstances. 

Based on the foregoing, the Board finds the Veteran's claims that the February 1973 and January 2001 rating decisions were based on CUE to be without merit.

III.  Earlier Effective Date

The Veteran is seeking entitlement to an effective date prior to September 4, 2009 for the grant of service connection for TBI.  Service connection for TBI was granted in an April 2010 rating decision based upon the evidence showing a diagnosis of TBI related to in-service shrapnel wounds incurred as a result of a booby trap explosion in the Republic of Vietnam.  The April 2010 rating decision awarded a 40 percent disability rating, effective September 4, 2009.  The Veteran's TBI symptoms were identified as headaches, tinnitus, dizziness, seizures, night sweats, sleep disturbances, and vision problems with "floaters" and light sensitivity.

The Veteran contends that the effective date of the award of service connection for TBI should be the day following his separation from service due to his having filed an original claim for compensation benefits on January 6, 1971 (within one year of his service discharge) for symptoms later attributed in whole or in part to his subsequently diagnosed TBI, to include chronic headaches, hearing problems, and a psychiatric disability.  

He also contends that the January 1971 claim for shrapnel wounds to the head should be interpreted as a claim for all residuals of the in-service booby trap explosion.

As noted above, generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under the regulations in effect prior to March 24, 2015, the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2017); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  Under 38 C.F.R. § 3.157, a report of examination or hospitalization may be accepted as an informal claim for benefits in a claim for entitlement to an increase or a claim to reopen only.  38 C.F.R. § 3.157 (2014).

The United States Court of Appeals for Veterans Claims has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.") 

Simply stated, the Veteran has to, in most cases, raise a claim for the RO to address it.

As noted above, the Veteran filed a claim seeking entitlement to service connection for "[s]hrapnel wounds in both legs, wrist & head" as well as hearing loss on January 6, 1971.  In a June 1971 rating decision, the RO granted service connection for shrapnel wounds in both legs, the left wrist, and the head, effective March 11, 1970, the day after the Veteran's discharge from active duty service.  The issue of entitlement to service connection for hearing loss was deferred.  

The Veteran did not appeal the June 1971 rating decision, and it became final.  

The Veteran did not file a claim for TBI (at the time, little was known about this issue, both in the Veteran community and the medical community). 

A September 1971 rating decision denied entitlement to service connection for hearing loss based upon a VA examination which did not show a hearing loss disability for VA purposes.  The Veteran did not appeal the September 1971 rating decision, and it became final.

A February 1973 rating decision awarded service connection for nervous disorder and denied service connection for hearing loss and eye disease because diagnosed disabilities were not shown by the evidence of record.  The rating decision acknowledged that the Veteran reported "many headaches and floaters in his eyes" on a recent VA examination, and that a special psychiatric examination revealed that the Veteran had anxiety and "associated rather severe headaches" which were "diagnosed as due to tension and anxiety feelings."  The February 1973 rating decision reflects that the Veteran was assigned a 10 percent disability rating for "ANXIETY REACTION, CHRONIC, WITH DEPRESSION, CONVERSION, AND HEADACHES" under 38 C.F.R. § 4.130, Diagnostic Code 9400.  [Emphasis in original].  The Veteran did not appeal the June 1971 rating decision, and it became final.  

The Veteran filed a claim seeking entitlement to service connection for a TBI "associated with service-connected scar left side of scalp residuals of shell fragment wounds" on September 4, 2009.  

In December 2009, the Veteran was afforded a VA TBI examination.  The Veteran reported that he was hit by shrapnel in the left wrist, left leg, right knee, and the back of the head during service.  He explained that he was knocked unconscious for a few minutes and noted that he had a couple of blackouts in the hospital thereafter.  He reported that his headaches started at that time.  He also complained of dizziness, grand mal seizures and petite mal seizures in the 1990's, night sweats, insomnia, severe fatigue, psychiatric symptoms, bowel and bladder problems, erectile dysfunction, tinnitus, high frequency hearing loss, light sensitivity, visual "floaters" and "flashes," nausea, occasional word finding problems and hesitation in speech, and cognitive impairment.  

The VA examiner diagnosed mild TBI associated with a shrapnel head injury which caused headaches, tinnitus, and light sensitivity as early as 1970.  

The examiner also noted the Veteran's reported history of headaches during service which disappeared for several years and then reappeared four or five years before.  The examiner found that the headache characteristics and natural history suggested common migraines without aura and that "posttraumatic headache or migraine triggered by trauma is a possibility."

In an April 2010 rating decision, the RO granted service connection for TBI, and assigned a 40 percent evaluation, effective September 4, 2009.  The Veteran disagrees with the assigned effective date, and that the effective date for the grant of service connection should be March 11, 1970, the day after service discharge.  The Veteran contends that he has reported problems with headaches, dizziness, seizures, night sweats, sleep disturbance, and visual disturbance since his discharge from active duty service.

An August 2016 rating decision awarded entitlement to service connection for tinnitus, and assigned a 10 percent disability rating, effective January 6, 1971, the date of the Veteran's claim for service connection for hearing loss.  The effective date for tinnitus was assigned based upon the RO's finding of an implied claim for tinnitus in the Veteran's claim for service connection for hearing loss.  The August 2016 rating decision also granted service connection for headaches secondary to TBI, noting that the December 2009 VA examination confirmed that the Veteran's headaches were secondary to his in-service TBI.  A 50 percent disability rating was awarded for headaches, effective December 4, 2009.

As discussed above, at no time prior to his September 4, 2009 claim, did the Veteran explicitly request entitlement to service connection for TBI.  The Veteran does not contend otherwise.  As such, the Veteran is asserting that, because the RO awarded service connection for shrapnel wounds of the legs, left wrist, and head in June 1971 and anxiety reaction with headaches in February 1973, and the shrapnel wounds and psychiatric disability were associated with the in-service booby trap explosion which was found to be the cause of his later diagnosed TBI, the effective date for the award of service connection for TBI should be found to be the effective date for the award of service connection for shrapnel wounds and anxiety reaction with headaches.

The Board recognizes that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which the Veteran is entitled.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In this case, the Board recognizes that the Veteran's January 1971 claim and contemporaneous statements, including on examination, did not specifically state that the Veteran was seeking service connection for a TBI; nor were the Veteran's headaches attributed to an in-service head injury.  Although the service treatment records do document May 1968 treatment for multiple fragment wounds to both lower extremities, the left upper extremity, and the scalp following explosion of a booby trap, and detail complaints of and treatment for frequent and severe headaches, combat fatigue, seeing spots in front of his eyes, difficulty sleeping, as well as shrapnel wounds to the lower extremities, left wrist, and head, there was no diagnosis of TBI at that time and none of the Veteran's symptoms were attributed to his in-service head injury.  

Even reading the Veteran's original January 1971 claim generously, the Board cannot conclude that the January 1971 claim included an implied claim for entitlement to service connection for TBI.  The Veteran's January 1971 claim form did not indicate an intention to seek service connection for residuals of TBI and none of the Veteran's reported symptoms had been attributed to an in-service head injury.  Accordingly, the January 1971 claim is not an informal claim for entitlement to service connection for TBI.  Additionally, there is no communication from the Veteran or his representative prior to September 4, 2009 evidencing an intention to seek service connection for TBI.  We simply cannot apply law and medical knowledge that did not exist in 1971 to this case. 

The Board concludes that there is no evidence in the claims file of any unadjudicated formal or informal claim for service connection for TBI prior to September 4, 2009.  Accordingly, September 4, 2009 is the earliest possible effective date for the Veteran's service-connected TBI.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA's duty to notify and assist is not applicable to the "downstream" issue of entitlement to an effective date prior to September 4, 2009 for the grant of service connection for a TBI, which stems from a notice of disagreement with the effective date assigned in a rating decision which awarded service connection for the disability at issue.  38 C.F.R. § 3.159(b)(3) (2017).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So, in this circumstance, VA does not have to provide additional VCAA notice concerning the "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved, and this occurred in this particular instance.

Regarding the duty to assist as it pertains to the earlier effective date appeal, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In any event, the VCAA is also not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).

ORDER

The request for revision of the February 1973 rating decision on the basis of CUE is denied.

The request for revision of the January 2001 rating decision on the basis of CUE is denied.

Entitlement to an effective date earlier than September 4, 2009 for the grant of service connection for TBI is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


